On Behearing. A petition for rehearing having been filed by the defendants (appellants), to which the plaintiff (appellee) filed an answer, it is called to our attention by the .defendants that this court in its opinion overruled or misapprehended certain facts as shown by the record, some of which were found by the master, and further that the court misapprehended one of the principal points relied upon by the defendants for the reversal of the decree. After careful consideration of the petition for rehearing and the answer thereto on the questions involved, we are of the opinion that the matter is disposed of by the decree that was entered by the chancellor. This court having’ affirmed that decree, there is nothing that would further justify our reviewing the questions submitted. The questions complained of in the petition for rehearing are not of controlling importance, and the erroneous statement alleged to have been made in the opinion is wholly immaterial. Upon point two, counsel for defendants take exception to statements in plaintiff’s brief concerning commissions which were paid to defendant Ditzler and challenge our statement in the opinion by saying that “the figure of $5,000 that appears in this paragraph appeared nowhere in the record of this case, except on page 3 of the plaintiff’s brief.” The reply of the plaintiff to this assertion is that since counsel (for defendants) have made the bold assertion that the figure of $5,000 appears nowhere in the record “we think we are justified in calling the court’s attention to what the record shows in that respect. The abstract of Bresemann’s testimony at page 69 omits a portion of the record which shows that Mr. Thompson himself there fixed the sum of $5,000 as that part of the sales upon which no commission was paid.” Upon due consideration of the questions before the court there seems to be a controverted question on this $5,000 item. However, we have affirmed the chancellor’s decree and we there said in our opinion that the court was fully justified in entering the decree which called upon the directors in question jointly and severally to account . . . such accounting to be for the benefit of the defendant company. Such accounting having been directed by the decree, the adjustment of the figures that go to make up the account will be made on such an accounting and will for all purposes carry out the terms of the decree. There are further questions raised as to the reference that the commission records disappeared shortly before defendant Ditzler left the company. Upon further consideration of the facts before us in this regard, we do not believe it necessary to further consider this argument other than to say that we are of the opinion that under the decree requiring an accounting, the adjustment of the items between the parties will be carefully considered. There is also the question of the right of a board of directors to authorize their salesmen to pay their own expenses based upon the commission on their sales, which defendants complain that the court did not pass upon. In our opinion there has been no question raised as to the right of a board of directors to provide different methods of payments to their salesmen so long as their action is disinterested and free from fraud. Having considered these questions, it will not be necessary to further take up the items complained of, since we feel that the opinion in affirming the decree is supported by the findings as well as the evidence in the record. Therefore, there is nothing in defendant’s petition for rehearing so far as the law and facts are concerned that requires any modification of our opinion heretofore filed. For the reasons stated, the relief prayed for in the defendants’ petition for rehearing is denied. Prayer of petition for rehearing denied. Denis E. Sullivan and Burke, JJ., concur. On Rehearing. To the petition for rehearing of Mary S. Bingham, appellee and cross appellant, which was allowed by the court, the defendants appellants did not file an answer. The question that is called to our attention by the plaintiff is that the court failed to pass upon the cross errors and calls our attention to the following errors that were assigned; (1) the failure of the chancellor to decree the return to the company of two bonuses of $1,800 each voted and paid to defendant, Ditzler, at the end of the corporate years in December, 1936 and 1937, and (2) the refusal of the trial court to require the return of a salary excess of $600 and a provisional $2,000 bonus paid to Ditzler for the year 1937. While it is true that we did not expressly call attention in our opinion to the errors here assigned, we did however approve the decree of the chancellor in passing upon the questions. We affirmed the decree that was entered, and, in order to clarify the record, we do here, after due consideration, deny the above cross errors of plaintiff. Under the circumstances the court will adhere to its opinion heretofore filed herein, affirming the decree of the chancellor. For the reasons stated, the relief prayed for in the plaintiff’s petition for rehearing is denied. Prayer of petition for rehearing denied. Denis E. Sullivan and Burke, JJ., concur.